                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                           No. 4:19-CV-155-KS


  GILBERT DONAIL MOORE,                     )
                                            )
         Plaintiff,                         )
                                            )
             v.                             )
                                            )                 ORDER
  ANDREW SAUL, Commissioner                 )
  of Social Security Administration,        )
                                            )
         Defendant.                         )



      This matter is before the court on the parties’ cross motions for judgment on

the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, the

parties having consented to proceed pursuant to 28 U.S.C. § 636(c). Gilbert Donail

Moore (“Plaintiff”) filed this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the denial of his application for a period of disability and disability

insurance benefits (“DIB”). The time for filing responsive briefs has expired, and the

pending motions are ripe for adjudication. The court has carefully reviewed the

administrative record and the motions and memoranda submitted by the parties. For

the reasons set forth below, the court grants Plaintiff’s Motion for Judgment on the

Pleadings [DE #14], denies Defendant’s Motion for Judgment on the Pleadings

[DE #17], and remands the case to the Commissioner pursuant to sentence four of 42

U.S.C. § 405(g) for further proceedings.




        Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 1 of 10
                            STATEMENT OF THE CASE
      Plaintiff applied for DIB on September 30, 2016, with an alleged onset date of

May 21, 2015. (R. 16, 203–09.) The application was denied initially and upon

reconsideration, and a request for hearing was filed. (R. 76, 89–90, 112–13.) A hearing

was held on August 24, 2018, before Administrative Law Judge (“ALJ”) Mark C.

Ziercher, who issued an unfavorable ruling on December 4, 2018. (R. 13–64.) On

September 4, 2019, the Appeals Council denied Plaintiff’s request for review. (R. 1–

6.) At that time, the ALJ’s decision became the final decision of the Commissioner.

See 20 C.F.R. § 404.981. On October 28, 2019, Plaintiff filed the instant civil action,

seeking judicial review of the final administrative decision pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3).

                                    DISCUSSION

I.    Standard of Review

      The scope of judicial review of a final agency decision denying disability

benefits is limited to determining whether substantial evidence supports the

Commissioner’s factual findings and whether the decision was reached through the

application of the correct legal standards. See Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; [i]t consists of more than a mere

scintilla of evidence but may be somewhat less than a preponderance.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971), and Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)) (citations

omitted) (alteration in original). “In reviewing for substantial evidence, [the court

                                          2

        Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 2 of 10
should   not]   undertake   to   re-weigh   conflicting   evidence,   make   credibility

determinations, or substitute [its] judgment for that of the [Commissioner].” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig, 76 F.3d at 589) (first and

second alterations in original). Rather, in conducting the “substantial evidence”

inquiry, the court determines whether the Commissioner has considered all relevant

evidence and sufficiently explained the weight accorded to the evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439–40 (4th Cir. 1997).

II.   Disability Determination

      In making a disability determination, the Commissioner utilizes a five-step

evaluation process. The Commissioner asks, sequentially, whether the claimant:

(1) is engaged in substantial gainful activity; (2) has a severe impairment; (3) has an

impairment that meets or equals the requirements of an impairment listed in 20

C.F.R. Part 404, Subpart P, App. 1; (4) can perform the requirements of past work;

and, if not, (5) based on the claimant’s age, work experience, and residual functional

capacity can adjust to other work that exists in significant numbers in the national

economy. See 20 C.F.R. § 404.1520(a)(4); Albright v. Comm’r of Soc. Sec. Admin., 174

F.3d 473, 475 n.2 (4th Cir. 1999). The burden of proof and production during the first

four steps of the inquiry rests on the claimant. Pass v. Chater, 65 F.3d 1200, 1203

(4th. Cir. 1995). At the fifth step, the burden shifts to the Commissioner to show that

other work exists in the national economy that the claimant can perform. Id. In

making this determination, the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the claimant’s]



                                            3

         Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 3 of 10
vocational capabilities (age, education, and past work experience) to adjust to a new

job.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981). “If the Commissioner meets

[this] burden, the ALJ finds the claimant not disabled and denies the application for

benefits.” Mascio v. Colvin, 780 F.3d 632, 635 (4th Cir. 2015).

III.   ALJ’s Findings

       Applying the five-step, sequential evaluation process, the ALJ found Plaintiff

“not disabled” as defined in the Social Security Act (“the Act”). As a preliminary

matter, the ALJ found Plaintiff meets the insured status requirements of the Act

through June 30, 2021. (R. 18.) At step one, the ALJ found Plaintiff had not engaged

in substantial gainful employment since May 21, 2015, the alleged onset date. (Id.)

Next, the ALJ determined Plaintiff had the following severe impairments: “history of

thoracic spine compression fractures, mild lumbar degenerative disc disease, and

mild single level cervical degenerative disc disease.” (Id.) The ALJ found Plaintiff’s

visual disturbance to be a non-severe impairment. (Id.)

       At step three, the ALJ concluded that Plaintiff’s impairments were not severe

enough, either individually or in combination, to meet or medically equal one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, App. 1. (R. 19.) The ALJ

expressly considered Listings 1.02 and 1.04. (Id.)

       Before proceeding to step four, the ALJ assessed Plaintiff’s residual functional

capacity (“RFC”) and found that Plaintiff had “the residual functional capacity to

perform medium work as defined in 20 CFR 404.1567(c) except regarding the neck,

he can perform extension and rotation frequently.” (R. 19.) In making this



                                           4

         Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 4 of 10
assessment, the ALJ found Plaintiff’s statements about his functional limitations

“not fully consistent with the evidence.” (R. 21.) At step four, the ALJ concluded that

Plaintiff is able to perform past relevant work as a Printer Operator (DOT # 976.362-

010) “as it is described in the Dictionary of Occupational Titles” and, alternatively,

that Plaintiff is capable of performing other work as a Transfer Operator (DOT #

651.382-038) using skills transferrable from his past relevant work (R. 24.) The ALJ

concluded that Plaintiff has not been disabled under the Act since May 21, 2015,

Plaintiff’s alleged onset date, through the date of the ALJ’s decision. (R. 26.)

IV.   Plaintiff’s Arguments

      Plaintiff contends ALJ Ziercher erred in finding that Plaintiff can perform his

past relevant work at the medium exertional level because the RFC does not

appropriately account for Plaintiff’s back and vision problems. (Pl.’s Mem. Supp. Mot.

J. Pldgs. [DE #15] at 3.) More specifically, Plaintiff contends the ALJ failed to explain

the weight assigned to the opinions of consultative examiner Dr. Atul Goel, M.D.,

which appear to assess functional limitations more closely reflective of work at the

light exertional level, and failed to consider Plaintiff’s visual impairment in

determining both Plaintiff’s RFC and the transferability of skills from past work to

work as a Transfer Operator. (Id. at 3–5.) In contrast, the Commissioner contends

ALJ Ziercher properly evaluated Dr. Goel’s opinions and substantial evidence

supports the ALJ’s findings regarding Plaintiff’s vision. (Def.’s Mem. Supp. Mot. J.

Pldgs. [DE #18] at 12, 15–17.) For the reasons explained below, the court agrees with




                                           5

         Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 5 of 10
Plaintiff regarding the evaluation of Dr. Goel’s opinions and, therefore, remands the

case to the Commissioner.

      A.     RFC and Dr. Goel’s Opinions

      The RFC is an administrative assessment of “an individual’s ability to do

sustained work-related physical and mental activities in a work setting on a regular

and continuing basis” despite impairments and related symptoms. SSR 96–8p, 1996

WL 374184, at *1 (July 2, 1996); see also 20 C.F.R. § 404.1545(a)(1). “A ‘regular and

continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent work

schedule.” SSR 96–8p, 1996 WL 374184, at *1. In determining the RFC, the ALJ

considers an individual’s ability to meet the physical, mental, sensory, and other

requirements of work. 20 C.F.R. § 404.1545(a)(4). It is based upon all relevant

evidence, which may include the claimant’s own description of limitations from

alleged symptoms. SSR 96–8p, 1996 WL 374184, at *5; 20 C.F.R. § 404.1545(a)(3). If

necessary, an ALJ must “explain how any material inconsistences or ambiguities in

the evidence were considered and resolved.” SSR 96–8p, 1996 WL 374184, at *7.

      An ALJ must “include a narrative discussion describing how the evidence

supports each conclusion” in the RFC. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir.

2016) (quoting Mascio, 780 F.3d at 636). The ALJ must specifically explain how

certain pieces of evidence support particular conclusions and “discuss[ ] . . . which

evidence the ALJ found credible and why.” Monroe, 826 F.3d at 189 (quoting Radford

v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). The Fourth Circuit has interpreted this

to require an ALJ to “build an accurate and logical bridge from the evidence to his



                                          6

        Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 6 of 10
conclusion.” Monroe, 826 F.3d at 189 (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th

Cir. 2000)).

      “[A] proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion . . . . [M]eaningful review is frustrated when an ALJ

goes straight from listing evidence to stating a conclusion.” Thomas v. Berryhill, 916

F.3d 307, 311 (4th Cir. 2019) (citing Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018)). Simply put, this means an ALJ must “[s]how [his] work.” Patterson v. Comm’r

of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017) (applying same principle to an

ALJ’s listing analysis). Such analysis—“[h]armonizing conflicting evidence and

bolstering inconclusive findings,” Patterson, 846 F.3d at 662—is a “necessary

predicate” to determining whether substantial evidence supports the Commissioner’s

findings, Monroe, 826 F.3d at 189 (quoting Radford, 734 F.3d at 295).

      “When evaluating conflicting medical opinion evidence, an ALJ generally must

accord more weight to the medical opinion of an examining source than to that of a

non-examining source.” Testamark v. Berryhill, 873 F. App’x 395, 397 (4th Cir. 2018)

(per curiam) (unpublished) (citing 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1); Brown

v. Comm’r of Sec. Sec. Admin., 873 F.3d 251, 268 (4th Cir. 2017)). 1

      Here, Plaintiff underwent a physical consultative examination with Dr. Atul

Goel, M.D., a state agency examiner. (R. 22, 344–47.) Based upon his examination

and clinical observations, Dr. Goel opined that Plaintiff




      1 Plaintiff filed his claim before March 27, 2017, so the regulations in 20 C.F.R.
§ 404.1527 apply to his claim. See Testamark, 736 F. App’x at 397 n.1.
                                           7

          Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 7 of 10
      would have difficulty with doing heavy lifting. He would have difficulty
      with stooping, bending and crouching. He will probably have difficulty
      doing prolonged standing or walking as a result of his significant back
      pain.

(R. 346.) Dr. Goel’s opinions appear inconsistent with medium-level work, which,

among other things, “usually requires frequent bending-stooping” and “standing or

walking, off and on, for a total of approximately 6 hours in an 8-hour workday in order

to meet the requirements of frequent lifting or carrying objects weighing up to 25

pounds.” SSR 83–10, 1983 WL 31251, at *6 (Jan. 1, 1983).

      ALJ Ziercher summarized Dr. Goel’s findings and opinions, but limited his

analysis to the statement that “the limited[] record shows [Plaintiff] cannot perform

‘heavy’ lifting, but [Dr. Goel] appears to have relied more on pain than the clinical

observations.” (R. 23.) ALJ Ziercher did not explain how much weight he assigned to

Dr. Goel’s opinions, nor did he reconcile the apparent inconsistency between the

medium-level RFC he assessed and the medical opinions of consultative examiner Dr.

Goel. (See id.) ALJ Ziercher adopted the medium exertional level assessed by non-

examining state agency consultants on the Reconsideration and Informal

Reconsideration level and went so far as to state that “[t]he record, and the medical

evidence in particular, shows that [Plaintiff] has no postural, manipulative, visual,

communicative, environmental, or psychological limitations that would significantly

affect his performance of basic work activities on a sustained basis.” (R. 23–24.) The

latter statement appears inconsistent with ALJ Ziercher’s step-two finding that

Plaintiff has multiple severe impairments of the spine (R. 18 (citing 20 C.F.R.

§ 404.1520(c) and SSR 85–28, 1985 WL 56856 (Jan. 1, 1985)) and with the neck

                                          8

        Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 8 of 10
limitation in the RFC assessment (R. 19). See Ware v. Berryhill, No. 5:15-CV-614-D,

2017 WL 1013123, at *3 (E.D.N.C. Feb. 7, 2017) (“A ‘severe’ impairment within the

meaning of the regulations is one that ‘significantly limits . . . [a claimant’s] physical

or mental ability to do basic work activities.’” (quoting 20 C.F.R. §§ 404.1520(c),

416.920(c)) (alteration in original)), mem. and recommendation adopted, No. 5:15-CV-

614-D, 2017 WL 1013000 (E.D.N.C. Mar. 14, 2017).

      Additionally, as in Arakas v. Comm’r of Soc. Sec. Admin., ___ F.3d ____, 2020

WL 7331494 (4th Cir. 2020), the ALJ’s decision “to assign greater weight to the non-

examining, non-treating consultant[’s] opinion than to [Dr. Goel’s] makes little

sense.” Arakas, 2020 WL 7331494, at *20. “Under [20 C.F.R. § 404.1527(c)], greater

weight is generally accorded to the medical opinion of a source who has examined the

claimant; a source who has treated the claimant; and a specialist in the relevant area

of medicine.” Id. Absent articulation of some reason to vary from that regulation, it

was error for ALJ Ziercher to reject the medical opinion of an examining source and

adopt the opinions of non-examining state agency consultants.

      Despite being aware of the requirement to “form a logical bridge between the

record and the residual functional capacity” (R. 23), the ALJ failed to do this. See

Monroe, 826 F.3d at 189. Because the record contains inconsistencies regarding

Plaintiff’s ability to perform work at the medium exertional level, which bear directly

on the ALJ’s finding that Plaintiff can perform his past relevant work, the court

remands the case to the Commissioner for reevaulation of the medical opinions and

Plaintiff’s RFC.



                                            9

         Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 9 of 10
      B.     Vision Problems and Transferability of Skills

      Plaintiff also contends the ALJ erred in his consideration of evidence of

Plaintiff’s visual impairment. For the reasons set forth above, the court is remanding

this matter for further consideration of the medical opinions and Plaintiff’s RFC. As

evidence of Plaintiff’s visual impairment may receive different consideration on

remand, the court declines to reach this assignment of error.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings

[DE #14] is GRANTED, Defendant’s Motion for Judgment on the Pleadings [DE #17]

is DENIED, and the case is REMANDED to the Commissioner pursuant to sentence

four of 42 U.S.C. § 405(g) for further consideration.

      This 12th day of January 2021.


                                        _________________________________________
                                        _____
                                           _ ________
                                                    ______________________
                                                                        ____
                                        KIMBERLY  LY
                                                  L Y A. SWANK
                                        United States Magistrate Judge




                                          10

        Case 4:19-cv-00155-KS Document 19 Filed 01/13/21 Page 10 of 10
